            Case 1:11-cr-00290-JKB Document 200 Filed 07/20/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *

UNITED STATES OF AMERICA,                        *


       v.                                        *                 CRIM. NO. JKB-11-290

STEPHEN SYLVESTER WALKER, JR.,                   *

       Defendant                                 *


*      *         *    *       *      *       *       *      *      *       *      *

                                  MEMORANDUM ORDER

       Defendant Stephen Walker filed a Motion for Reduction/Modification of Sentence (ECF

No. 182) and a Motion for Compassionate Release (Mot. Release, ECF No. 185). Walker was

sentenced to a period of 293 months’ imprisonment after he pleaded guilty to possession of a

firearm and ammunition by a convicted felon. (Judgment at 1–2, ECF No. 125.) He has served

just under nine years in prison. (Mot. Release at 2.) The Government consents to Walker’s release.

(Response, ECF No. 196.) No hearing is required. See Local Rule 105.6 (D. Md. 2018). For the

reasons set forth below, Walker’s Motion for Reduction/Modification of Sentence and Motion for

Compassionate Release will be granted and his sentence will be reduced to time served plus

fourteen days.

       Motions for compassionate release are governed pursuant to 18 U.S.C. § 3582(c)(1)(A).

Under this section, a district court may modify a convicted defendant’s sentence when

“extraordinary and compelling reasons warrant such a reduction” and the court has “consider[ed]

the factors set forth in section 3553(a) to the extent that they are applicable.” A defendant may

only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted

                                                 1
         Case 1:11-cr-00290-JKB Document 200 Filed 07/20/20 Page 2 of 3



all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.”

       Walker has exhausted his administrative remedies under § 3582(c)(1)(A) and his request

is properly before this Court.        The Court finds, and the parties agree, that Walker’s

immunocompromised state (resulting from cancer treatment and accompanying neutropenia),

asthma, and the associated risk of serious complications due to COVID-19 creates an extraordinary

and compelling reason warranting compassionate relief.            Having considered the factors

enumerated under § 3553(a), the Court finds that a sentence of time served plus fourteen days

promotes respect for the law, deters crime, and protects the public. The Court finds such a sentence

is “sufficient, but not greater than necessary” to comply with the purposes of incarceration. 18

U.S.C. § 3553(a).

       Accordingly, it is hereby ORDERED:

       1. Defendant’s Motion for Reduction/Modification of Sentence (ECF No. 182) is

           GRANTED.

       2. Defendant’s Motion for Compassionate Release (ECF No. 185) is GRANTED.

       3. A new judgment and commitment order will issue setting the sentence at time served

           plus fourteen days, such that Defendant is released from custody as soon as the terms

           of this Order can be implemented.

       4. As a condition of supervised release, Walker will be placed on home detention for a

           period of one year. Certain exceptions could be granted at the discretion of the

           Probation Office, including for medical appointments.




                                                  2
        Case 1:11-cr-00290-JKB Document 200 Filed 07/20/20 Page 3 of 3



       5. As a condition of supervised release, Walker will have no knowing and intentional

          contact with any of the law enforcement witnesses in the case.

       6. All other terms of the sentence imposed not altered by this Order remain in full force

          and effect and will be reflected in the amended judgment and commitment order.

       7. Defendant SHALL be quarantined for fourteen days and pass a medical clearance prior

          to release.



DATED this 20th day of July, 2020.

                                            BY THE COURT:


                                                                  /s/

                                            James K. Bredar
                                            Chief Judge




                                               3
